Exhibit 10.12

 

[Non-Employee Director Form]

 

NON-QUALIFIED STOCK OPTION AGREEMENT
OF
REXNORD HOLDINGS, INC.

 

THIS AGREEMENT (this “Agreement”), dated as of [                   ] is made by
and between Rexnord Holdings, Inc., a Delaware corporation (the “Company”), and
[                  ], a non-employee director of the Company (as defined herein)
(the “Optionee”)

 

WHEREAS, the Company wishes to carry out the 2006 Stock Option Plan of Rexnord
Holdings, Inc. (as may be amended from time to time, the “Plan”), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and

 

WHEREAS, in consideration for the Optionee’s agreement to serve as a member of
the Board, the Board has determined that it would be to the advantage and best
interest of the Company and its stockholders to grant the Optionee the
Non-Qualified Stock Option to purchase shares of the Company’s common stock, par
value $0.01 per share (“Common Stock”), provided for herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Capitalized terms used in this Agreement and not defined herein shall have the
meaning given to such terms in the Plan.  The singular pronoun shall include the
plural, where the context so indicates.

 

ARTICLE II
GRANT OF OPTION

 

Section 2.1                                      Grant of Option

 

In consideration of the Optionee’s service as a member of the Board, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, on the date hereof the Company irrevocably grants to the
Optionee the Option to purchase any part or all of an aggregate of 4,211 shares
of Common Stock upon the terms and conditions set forth in the Plan and this
Agreement.

 

Section 2.2                                      Option Subject to Plan

 

The Option granted hereunder is subject to the terms and provisions of the Plan,
including without limitation, Article V and Sections 7.1, 7.2, 7.3 and 7.10
thereof.

 

--------------------------------------------------------------------------------


 

Section 2.3                                      Option Price

 

The purchase price of the shares of Common Stock covered by the Option shall be
$47.50 per share (without commission or other charge).

 

ARTICLE III
EXERCISABILITY

 

Section 3.1                                      Exercisability

 

The Option shall become vested as to 100% of the shares of Common Stock subject
thereto on the first anniversary of the date hereof; provided that the Optionee
is a member of the Board on such anniversary date.

 

Section 3.2                                      Expiration of Option

 

The Option may not be exercised to any extent by any Person after the first to
occur of the following events:

 

(a)                                  The expiration of ten years from the date
the Option was granted; or

 

(b)                                 The first anniversary of the Optionee’s
Termination of Directorship for any reason.

 

Section 3.3                                      Partial Exercise

 

Any portion of the Option or the entire Option may be exercised in whole or in
part at any time prior to the time when the Option or portion thereof expires;
provided, however, that each partial exercise shall be for not less than 100
shares of Common Stock and shall be for whole shares of Common Stock only.

 

Section 3.4                                      Exercise of Option

 

The exercise of the Option shall be governed by the terms of this Agreement and
the terms of the Plan, including without limitation, the provisions of Article V
of the Plan, which, among other things, require that the Optionee (or, in the
event of the Optionee’s death or disability, the Optionee’s Eligible
Representative) deliver an executed copy of a Joinder to the Stockholders’
Agreement designated by the Company (in the form attached to such Stockholders’
Agreement) to the Secretary as a condition to the exercise of the Option.

 

ARTICLE IV
OTHER PROVISIONS

 

Section 4.1                                      Optionee’s Service as a
Director

 

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the service of the Company or any of its affiliates
(whether as a director or otherwise).

 

--------------------------------------------------------------------------------


 

Section 4.2                                      Shares Subject to Plan and
Stockholder Agreement

 

The Optionee acknowledges that any shares of Common Stock acquired upon exercise
of the Option are subject to the terms of the Plan and the Stockholders’
Agreement, including without limitation, the restrictions set forth in
Section 5.6 of the Plan.

 

Section 4.3                                      Construction

 

This Agreement shall be administered, interpreted and enforced under the laws of
the state of New York, without regard to conflicts of laws provisions that would
give effect to the laws of another jurisdiction.

 

Section 4.4                                      Conformity to Securities Laws

 

The Optionee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation, Rule 16b-3.  Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Option
is granted and may be exercised, only in such a manner as to conform to such
laws, rules and regulations.  To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

Section 4.5                                      Entire Agreement

 

The parties hereto acknowledge that this Agreement and the Plan set forth the
entire agreement and understanding of the parties and supersede all prior
written or oral agreements or understandings with respect to the subject matter
hereof.  The obligations imposed by this Agreement are severable and should be
construed independently of each other.  The invalidity of one provision shall
not affect the validity of any other provision.  If any provision of this
Agreement shall be invalid or unenforceable, in whole or in part, or as applied
to any circumstances, under the laws of any jurisdiction which may govern for
such purpose, then such provision shall be deemed, to the extent allowed by the
laws of such jurisdiction, to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, either generally or
as applied to such circumstance, or shall be deemed exercised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.

 

--------------------------------------------------------------------------------


 

Section 4.6                                      Amendment

 

The Board at any time, and from time to time, may amend the terms of this
Agreement, provided, however, that the rights of the Optionee shall not be
adversely impaired without the Optionee’s written consent.  The Company shall
provide the Optionee with notice and a copy of any amendment made to this
Agreement

 

Section 4.7                                      Arbitration; Waiver of Jury
Trial

 

Any dispute or controversy arising under, out of, or in connection with or in
relation to this Agreement or the Plan shall be finally determined and settled
by arbitration in New York, New York in accordance with the Commercial Rules of
the American Arbitration Association, and judgment upon the award may be entered
in any court having jurisdiction.  Within 20 days of the conclusion of the
arbitration hearing, the arbitrator shall prepare written findings of fact and
conclusions of law.  It is mutually agreed that the written decision of the
arbitrator shall be valid, binding, final and non-appealable; provided, however,
that the parties hereto agree that the arbitrator shall not be empowered to
award punitive damages against any party to such arbitration.  To the extent
permitted by law, the arbitrator’s fees and expenses will be borne equally by
each party.  In the event that an action is brought to enforce the provisions of
this Agreement or the Plan pursuant to this Section 4.7, each party shall pay
its own attorney’s fees and expenses regardless of whether in the opinion of the
court or arbitrator deciding such action there is a prevailing party.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL, INCLUDING TRIAL
BY JURY, IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THE PLAN OR THIS AGREEMENT.

 

Section 4.8                                      Notices

 

All notices, requests, consents and other communications hereunder to any party
hereto shall be deemed to be sufficient if contained in a written instrument and
shall be deemed to have been duly given when delivered in person, by telecopy,
by nationally-recognized overnight courier, or by first class registered or
certified mail, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated in writing by
the addressee to the addressor:

 

(i)                                     if to the Company, to:

 

Rexnord Holdings, Inc.
4701 Greenfield Avenue
Milwaukee, WI 53214
Attention:  Patty Whaley

 

with copies to:

 

Rexnord Holdings, Inc.

c/o Apollo Management, L.P.

10250 Constellation Blvd, Suite 2900

Los Angeles, CA 90067

 

--------------------------------------------------------------------------------


 

Fax:  (310) 843-1933

Attention:  Larry Berg

 

and

 

Rexnord Holdings, Inc.
c/o Apollo Management, L.P.
9 West 57th Street, 43rd Floor
New York, NY  10019
Fax:  (212) 515-3288
Attention:   Steven Martinez

 

and

 

O’Melveny & Myers LLP
Times Square Tower
7 Times Square
New York, NY  10036
Fax:  (212) 326-2061
Attention:  John M. Scott, Esq.

 

(ii)                                  if to the Optionee, to the Optionee’s home
address on file with the Company.

 

Section 4.9                                      Counterparts

 

This Agreement may be executed in several counterparts, including via facsimile
transmission, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above.

 

 

THE COMPANY:

 

 

 

 

 

Rexnord Holdings, Inc.

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

THE OPTIONEE:

 

 

 

 

 

Signature:

 

 

 

Print Name:

 

 

 

 

 

Optionee’s Address:

 

 

 

 

 

 

 

 

 

 

 

Optionee’s Taxpayer Identification Number:

 

 

 

 

 

 

--------------------------------------------------------------------------------